Opinion filed February 2, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00016-CV
                                        __________

     HARRY WITHERSPOON AND DIAN WITHERSPOON, Appellants

                                               V.

                                     ID, INC., Appellee


                            On Appeal from the 35th District Court
                                    Brown County, Texas
                              Trial Court Cause No. CV0807225



                            MEMORANDUM                OPINION
       Harry Witherspoon and Dian Witherspoon are the appellants in this appeal. They have
filed a motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion,
appellants state that “there is no reason to proceed with the appeal.” Therefore, in accordance
with appellants’ request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                           PER CURIAM

February 2, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.